Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 4/6/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1759   
                                                                                                                                                                                                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 37, 42, 47, 49, 51, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 2009/0104404) in view of Rock et al (US 5896758 cited as Rock ‘758) and Rock et al (US 5783277 cited as Rock ‘277).
Polegato Moretti is directed to a fabric, for clothing and shoes, including a first inner layer and a second intermediate spacing layer and a third outer layer.  Polegato Moretti teaches the fabric directs liquid and vapor phase perspiration away from the user’s body and permeation of the perspiration.  Polegato Moretti’s knit fabric is shown below in Fig. 1 and as shown has a plurality of channels (14) on the surface. Polegato Moretti teaches channels 14 with ribs 15 which are yarns that are in the spacing layer.
Polegato Moretti teaches the fabric and clothing produced from the fabric allows for convection of warm air and vapor as claimed.
The knit fabric has a first inner layer 11 which is substantially hydrophobic and the layer as shown in Fig. 1 below has strips 16.  Polegato Moretti’s knit fabric has strips of fabric 16 which have a width of no more than 6 millimeter and no less than 2 millimeters [0038], [0052].  There is a third outer layer 13 which is substantially hydrophilic and as shown in the figure, continuous.  
There is a second intermediate spacing layer 12 that forms preferential passages [0039] and formed by a plurality of channels 14 [0042]-[0043]. The channels 14, as shown, are perpendicular to the ribs 16.  The distance between the ribs 15 (equated with the channels) have a width of 3 to 8 millimeters which is in the claimed range [0053].
The ribs of the second layer 12 joined to the corresponding strips 16 of the first layer 11 have a thickness no less than 2 mm and no more than 6 mm [0051].  The thickness is equated with the spacing layer thickness.
As shown in the figure below the channels of the spacing layer have a “U” cross-section and the spacer layer has a plurality of trapezoidal cross-sectional shape.  The intermediate spacer layer is formed of yarns (as shown below.)

    PNG
    media_image1.png
    424
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    1078
    media_image2.png
    Greyscale


Polegato Moretti differs and does not teach the spacer yarns (ribs) are pile yarns.
Polegato Moretti differs and does not teach the first knit layer and second knit layer are napped.
Rock ‘758 is directed to an integrated three-dimensional knit spacer fabric.  The fabric includes identical first and second fabric layers and a yarn interconnecting the two layer (ABST).
Rock ‘758 teaches the fabric is designed to facilitate moisture transport away from the body, while maintaining a comfortable top layer and air circulation next to the skin. Top layer 13 is made from fibers rendered hydrophilic to make sure that all moisture is transported through it, thus keeping its surface dry (col. 2, lines 20-26).
Rock ‘758 teaches an interconnecting layer is equated with the spacing layer and the third layer and refers to the spacer yarns of the intermediate layer as the pile yarns 21 (col. 2, lines 1-7).
Rock ‘758 teaches a spacer knit fabric with a first layer 13 produced from a stitch yarn 17 and a second layer 15 made from stitch yarn 19 and a pile yarn 21 interconnecting the two layers.  Knit fabric layer 11 includes backing or lay-in yarns 25 and 26 which are held by stitch yarns 17 and 19 (col. 1 and 2, lines 64-67 and 1-7).
As the first fabric layer is on the top (or bottom) it is considered exposed.
The pile yarns are separated from each other and are equated with channels.
Rock ‘758 teaches napping raises the yarns and each yarn is a conductor of moisture and the fabric will conduct perspiration from the skin to the second layer where the perspiration is evaporated (col. 2, lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ pile yarns in the spacer layer motivated to improve the moisture transport through the fabric.
Rock ‘758 differs and does not teach both surfaces are napped.  
Both Polegato Moretti and Rock ‘758 are directed to three-dimensional knit fabrics known as spacer fabrics that have first and second face layers and an intermediate layer of yarns.  Rock ‘758 teaches the spacer fabric provides for ventilation and moisture vapor transmission (col. 2, lines 65-67).  Polegato Moretti teaches the spacer fabric is breathable and provides moisture removal (ABST).  Both Polegato Moretti ‘404 and Rock ‘758 teach fabric layers and yarns that are hydrophobic and hydrophilic to accomplish the movement of moisture through the fabric layers in order to provide increased comfort to the wearer.  Wherein Polegato Moretti does not teach the technique of napping fibers on the surface layers, Rock ‘758 teaches this technique improves the conduction of moisture through the layers.
As Rock ‘758 teaches that napping improves the moisture conduction through the fabric, it would have been obvious to one of ordinary skill in the art to employ a known technique to both surfaces in Polegato Moretti motivated to improve the moisture transfer through the fabric layers.
In the alternative, Rock ‘277 is directed to an integrated three-dimensional knit spacer fabric.  Rock ‘277 teaches the both surfaces are napped (ABST).  Rock ‘277 is shown in Fig. 2 below.  Rock ‘277 is substantially the same spacer knit fabric as Rock ‘758. Rock ‘277 teaches the top layer 13 and the bottom layer 15 are identical and contain hydrophilic fibers to make sure all moisture is transported through it to keep all surfaces dry (col. 2, lines 25-27).  The surface of fabric layers 13 and 15 may be sanded, brushed or napped, thus comprising a double-sided pile or velour fabric (col. 2, lines 55-60). 

    PNG
    media_image3.png
    233
    510
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to nap the surface motivated to produce a surface of fiber that conducts moisture from the skin to the second layer for evaporation.  It further would have been obvious to one of ordinary skill in the art before the effective filing date to nap the both surfaces of the knit motivated to employ a known technique that facilitates moisture transport away from the skin and keeps the fabric dry.
As to claim 37, Polegato Moretti differs and does not teach an elastomeric yarn. 
Rock ‘758 teaches a lay-in yarn of elastomeric material (col. 3, lines 12-20). The fabric of the invention may incorporate an elastomeric yarn such as LYCRA in one or both of lay-in yarns 25 and 26 of layers 13 and 15 respectively. Such yarn will have a total fineness of between about 70 and 200 denier of wrap LYCRA. This will enhance the softness and flexibility of the layer and tightness of fit. The elastomeric yarn may also be added to the stitch yarn of each layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an elastomeric yarn motivated to enhance the softness and flexibility of the fabric layers.
	As to claim 42, Polegato Moretti teaches the fabric is configured to absorb liquid phase perspiration from the first layer and distributes it to the larger surface to that it can evaporate it.
	As to claims 47, 49 and 51, Polegato Moretti teaches the spacer fabric is used for clothing and shoes.  
Polegato Moretti is directed to a fabric, for clothing and shoes, including a first inner layer and a second intermediate spacing layer and a third outer layer.  Polegato Moretti teaches the fabric directs liquid and vapor phase perspiration away from the user’s body and permeation of the perspiration.  Polegato Moretti’s knit fabric is shown below and as shown has a plurality of channels (14) on the surface.
Polegato Moretti teaches channels 14 and ribs 15 which are yarns that are in the spacing layer and equated with the pile yarns claimed.  Polegato Moretti teaches the fabric and clothing produced from the fabric allows for convection of warm air and vapor as claimed.
Polegato Moretti teaches the fabric directs liquid and vapor phase perspiration away from the user’s body and permeation of the perspiration.  The fabric has the same structure of a first layer, a second layer and a spacing layer and a plurality of channels (14) and ribs (15) [0042].
As to claim 53, Polegato Moretti teaches the fabric strips which have a width of no more than 6 millimeter and no less than 2 millimeters [0038], [0052].  Polegato Moretti’s width encompasses the width of 3 to 4 mm and therefore the claimed range is obvious over Polegato Moretti.  The burden is on application to provide evidence of the criticality of the claimed range in order to overcome the obviousness rejection.
As to claim 54, Polegato Moretti in view of Rock ‘758 and in the alternative Rock ‘277 do not teach the property of insulation.  As Polegato Moretti in view of Rock ‘758 and Rock ‘277 teach the same spacer knit fabric structure with napped faces and spaced pile yarns, it is reasonable to presume that the property of insulation is improved by napping. 


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 2009/0104404) in view of Rock et al (US 5896758) and Rock et al (US 5783277) and in further view of Song’s article “Thermal Insulating Properties of Textiles and Clothing”.
Polegato Moretti in view of Rock ‘758 and in the alternative Rock ‘277, do not teach the property of insulation is improved by napping the first and second layers of fleece.
Song is directed to thermal insulation properties of textiles and clothing.  Song teaches clothing serves as a barrier to environment and transporter of heat and moisture from the body to the environment.  Song teaches fabric structures have different levels of porosity, hence different amounts of the entrapped air in the fabric.  Knitted fabric usually entrap more air than woven fabric.  Fabrics with pile or napped constructions can improve their thermal insulation as the yarns or fibre perpendicular to the surface provide numerous spaces for dead air. These fabrics provide optimized insulation when the fabric is used as an inner layer next to the skin (page 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to nap the surface layers motivated to provide increased thermal insulation.



Response to Arguments
In the Appeal Brief, Applicant cited the Final office action of 12/1/2020 as follows:
The Office Action states that “Rock teaches both surfaces are napped (ABST) as shown in Fig. 2.  Rock teaches both surfaces are napped (ABST). Rock teaches napping raises the yarns and each yarn is a conductor of moisture and the fabric will conduct perspiration from the skin to the second layer where the perspiration is evaporated (col. 2, lines 49-55).
The first two lines in in the cited paragraph were incorrectly cited as Rock ‘758. “Rock teaches both surfaces are napped (ABST) as shown in Fig. 2.  Rock teaches both surfaces are napped (ABST).”  These two lines are not found in Rock ‘758 and are from Rock ‘277 which is included in this Non-Final office action. The teaching of both surfaces being napped is found in Rock ‘277 (ABST).
As a result, prosecution is reopened and this office action is Non-Final and corrected to include the secondary reference to Rock ‘277 which does teach napping both surfaces as claimed.
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive with regard to the rejection over Polegato Moretti in view of Rock ‘758.   A new grounds of rejection is presented over Polegato Moretti in view of Rock ‘758 and Rock ‘277.

Applicant disagrees with the office action conclusion that it would have been obvious to nap the surfaces of the Polegato Moretti three-dimensional knit spacer fabric.
Applicant argues that Rock ‘758 teaches away from napping both fabric surfaces because Rock ‘758 teaches one napped surface and the other surface is for high abrasion resistance.
In summary, the Office Action maintains that it would been obvious to incorporate the technique of napping of Rock ‘758 to the surface of both fabric layers in Polegato Moretti  motivated to improve the conduction of moisture through the fabric.  Rock ‘758 teaches napping improves the moisture conduction of the surface fibers.  Rock ‘758 teaches a spacer fabric with pile yarns in the spacer layer. Polegato Moretti’s knit fabric provides for improved moisture transfer through the layers including the spacer layer. 
The test for obviousness is not whether the secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  
Applicant states that the Office Action states Polegato Moretti teaches most of the limitations of the claims but “Polegato Moretti differs and does not teach the first knit layer and second knit layer are napped.” 
The Office Action states that “Rock teaches both surfaces are napped (ABST) as shown in Fig. 2.  Rock teaches both surfaces are napped (ABST). Rock teaches napping raises the yarns and each yarn is a conductor of moisture and the fabric will conduct perspiration from the skin to the second layer where the perspiration is evaporated (col. 2, lines 49-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date to nap the surface motivated to produce a surface of fiber that conducts moisture from the skin to the second layer for evaporation. It would have been obvious to one of ordinary skill in the art before the effective filing date to nap the surfaces of the knit motivated to employ a known technique that facilitate moisture transport away from the skin.”
Applicant disagrees with the conclusion. Applicant states that Rock ‘758 does teach that one surface (the first fabric layer) of the three-dimensional knit spacer fabric is napped,
“Preferably the surface of the fabric layer 13 is sanded, brushed or napped and thus comprises a raised surface fabric, with each fiber end being a conductor of moisture.  Thus, fabric layer 13 will include a plurality of fibers for conducting perspiration there along from the skin of the wearer and eventually to second fabric layer 15, from where it is evaporated.” (col. 49, lines 49-55).  
Note, this citation by Applicant in Rock does not exist because there is no col. 49 and presumed to be (col. 2, lines 49-55).
In response to Applicant’s citation from office action statement “Rock teaches both surfaces are napped (ABST) as shown in Fig. 2.  Rock teaches both surfaces are napped (ABST).”  It is agreed the Rock does not teach explicitly teaches both surfaces are napped.  The current Non-Final Office action corrects the record to include Rock ‘277 which does teach both surfaces are napped.  The correction to include Rock ‘277 is for clarity of the record.  The rejection over Polegato Moretti in view of Rock ‘758 is maintained for the following reasons.
Rock teaches napping raises the surface fibers and each fiber end is a conductor of moisture (col. 2, lines 49-67).  The rejection is maintained because the rejection is based on the fact that the test for obviousness is not whether the secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Rock teaches a technique, surface napping to raise the fibers in order to improve moisture conduction, and it would have been obvious to employ the known technique in the fabric of Polegato Moretti and the results would have been predictable in producing a fabric with improved moisture conduction through the fabric.

Applicant states that Rock does not teach napping the second fabric layer 15.  Rock actually teaches away from napping or sanding the second fabric layer stating, 
“The first fabric layer is made from fiber rendered hydrophilic, while the second fabric layer is abrasion resistant.” (Col. 1, lines 25-26)…”Both stitch yarn 19 and backing yarn 26 will either be multi or monofilament, with a high tenacity value in order to increase toughness.  In particular, each of the yarns 19 and 26 will have a tenacity of between about 6 and 12 grams per denier.  This level of tenacity improves abrasion, tear and rupture resistance of fabric layer 15.” (col. 3, lines 6-11).
Applicant states that one can see from the passages of Rock, the second fabric layer is designed to be abrasion resistant and made with high tenacity yarns that will improve abrasion resistance, tear and rupture.  The processes of sanding, brushing, or napping that Rock et al. teaches with respect to the first fabric layer would work against these desired properties by lowering the abrasion and tear resistance of the fabric layer.  Applicant states that one of ordinary skill in the art would not have produced the fabric of the claimed invention where both outer fabric layers of the three-dimensional knit spacer fabric are napped based on the teachings of Moretti in view of Rock et al and therefore. Applicants respectfully believe that the claims are unobvious over the combination of references.
In response, it is agreed that Rock ‘758 does not teach napping both surfaces.  Additional reference to Rock ‘277 is included because Rock ‘277 does teach napping both surfaces for the purpose of improving moisture conduction through the fabric.  
However, even in the absence of Rock ‘277 which explicitly teaches napping both sides, the rejection over Polegato Moretti in view of Rock ‘758 would be sufficient basis for a prima facie case of obviousness for the following reasons. The primary reference in the rejection is Polegato Moretti.  Polegato Moretti  teaches the claimed three-dimensional spacer knit fabric of claim 33 as described in claim language and as shown in Fig. 1 of Polegato Moretti. The knit fabric structure of the prior art US20090104404, Polegato Moretti, and the instant application (Fig. 5 shown above) are identical as shown below.  

Polegato Moretti differs and does not nap the surface of the fibers.  Rock ‘758 is provided as shown in Fig. 2, because Rock ‘758 teaches napping raises the yarns and each yarn is a conductor of moisture and the fabric will conduct perspiration from the skin to the second layer where the perspiration is evaporated (col. 2, lines 49-55).  

    PNG
    media_image3.png
    233
    510
    media_image3.png
    Greyscale

There are several reasons why one of ordinary skill in the art would have looked to Rock et al. motivated to produce an improved fabric with moisture transfer properties.  Both Polegato Moretti  and Rock ‘758 are directed to three-dimensional knit fabrics known as spacer fabrics that have first and second face layers and an intermediate layer of spacer yarns.  Rock ‘758 teaches the spacer fabric provides for ventilation and moisture vapor transmission (col. 2, lines 65-67).  Polegato Moretti teaches the spacer fabric is breathable and provides moisture removal (ABST).  Both Polegato Moretti ‘404 and Rock ‘758 teach fabric layers and yarns that are hydrophobic and hydrophilic to accomplish the movement of moisture through the fabric layers in order to provide increased comfort to the wearer.  Wherein Polegato Moretti  does not teach the technique of napping fibers to improve conduction of moisture, Rock teaches this technique improves the conduction of moisture through the layers.
Applicant has improperly narrowed the obviousness rejection. Wherein, Rock ‘758 does not choose to nap the second layer, this is not a teaching away.  The test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary reference.  The rejection is based on the obviousness of employing the known technique of napping in order to provide and improved result, i.e., moisture conduction in the fabric.  The 35 USC 103 rejection over Polegato Moretti in view of Rock ‘758 et al. is based on Rock ‘758’s teaching the technique of napping a surface layer to improve moisture conduction and therefore it would have been obvious to one of ordinary skill in the art nap both surfaces and the result would have been predictable improve the moisture conduction through the fabric.  It would have been obvious to one of ordinary skill in the art before the effective filing date to nap both surfaces of Polegato Moretti  motivated to improve the conduction of moisture through the fabric layers.
Additionally, Applicant has not argued that the claimed modification, napping, would have been beyond the capability of a person of ordinary skill in the art.  Absent such an assertion, we take account of the inference and created step that a person of ordinary skill in the art would employ, and find a person of ordinary skill in the art would overcome those difficulties within their level of skill.  
The new grounds of rejection includes Rock ‘277 which does teach napping both surfaces of a spacer knit fabric for the purposes of improving moisture transport through the fabric and to keep the fabric dry.  Rock ‘277 explicitly teaches napping both surfaces for the same purpose of moisture transport through the layers which is the intent of primary reference to Polegato Moretti and it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the technique of napping on both surfaces of the Polegato Moretti spacer knit fabric motivated to improve the moisture transfer through the knit fabric layer.

Applicant disagrees that the addition of the Sing article “Thermal Insulation Properties of Textiles and Clothing” fails to cure the deficiencies of Moretti and Rock et al.
Note the reference document is to Song and will be referred to as Song instead of Sing.  
Applicant did not provide any additional arguments with rejection to the rejection and as the rejection over Moretti and Rock ‘758 is maintained and revised to additionally include Rock ‘277.  Similarly, the rejection over Moretti in view of Rock ‘758 and Rock ‘277 and in further view of Song is maintained.  Song provides evidence that thermal insulation properties of textiles and clothing can be improved by pile or napped constructions because the napped fibers (fibers perpendicular to the surface) can provide numerous spaces for dead air which improves thermal insulation. Therefore, it would have been obvious to one of ordinary skill in the art to nap the fibers motivated to produce more dead space between fibers and improve thermal insulation properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759